DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6, 14, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. PG Pub. No. 2016/0049094) in view of Attorre et al (U.S. PG Pub. No. 2019/0035431).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Gupta reference
The Gupta reference discloses a display, one or more processors communicatively coupled to the display, and one or more memory components communicatively coupled to the one or more processors at ¶ [0030] and FIG. 2. The Gupta reference discloses machine-
The Gupta reference discloses receiving an input of a digital recording of a presentation at ¶¶ [0054], [0063], and FIG. 7.
The Gupta reference discloses analyzing, via a video analysis machine learning model, the digital recording of the presentation based on one or more feedback parameters associated with a delivery of the presentation, one or more presentation portions of the presentation, or combinations thereof at ¶¶ [0054], [0063], [0066]-[0074] and FIG. 7; [0084]-[0086] and FIG. 8. but does not specify the machine learning model is a neural network.
The Gupta reference discloses generating, via the video analysis machine learning model, one or more feedback information, one or more recommendations, or combinations thereof for an overall segment of the presentation, the delivery of the presentation, and each of the one or more presentation portions of the presentation at ¶¶ [0029], [0035], [0043], [0054], [0087], [0117].
The Gupta reference discloses displaying the one or more recommendations and the one or more feedback information on the display at ¶¶ [0029], [0033], [0035], [0043], [0054], [0087], [0117].
The Attorre reference
Attorre discloses analyzing a digital recording via a video analysis neural network model at ¶¶ [0219]-[0221], [0225](“In some embodiments where a host time is predicted using a machine learning model or a neural network model, the host times or candidate host times may additionally be weighted or scored based on factors including, but not limited to… , the various objects, people, textures , materials, shapes, locations , and activities that are depicted in or around the host time, the proximity to the start or end of the target content item… or the proximity to narrative events within the target content item, such as the end of an ‘act’ or 
With regards to claim 2, the Gupta reference discloses the one or more presentation portions comprise an introduction, a body, and a conclusion of the presentation at ¶ [0071]; to wit: “Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, …, and whether the body of the speech is structured in a coherent manner.”
With regards to claim 3
With regards to claim 4, the Gupta reference discloses the one or more feedback parameters associated with the body of the presentation comprise support, language, connectives, credibility, organization, adaptation audience, or combinations thereof at ¶¶ [0070]-[0073]; to wit: “Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, whether the main idea of the speech has been clearly communicated, and whether the body of the speech is structured in a coherent manner... A metric to gauge the amount and effectiveness of storytelling and anecdotes being used is also generated… The discourse clarity metric models the flow of concepts discussed in the presentation to identify whether an audience member is likely to be able to follow the ideas and logic of the presentation… The perception metric rates or identifies how user 10 is being perceived by a crowd. User 10 may be perceived by the crowd as enthusiastic, confident, charismatic, emotional, convincing, positive, competent, etc.”
With regards to claim 5, the Gupta reference discloses the one or more feedback parameters associated with the conclusion of the presentation comprise signaling ending, restatement idea, summary, memorable ending, credibility, or combinations thereof at ¶¶ [0070]-[0073]; to wit: “Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech... A metric to gauge the amount and effectiveness of storytelling and anecdotes being used is also generated… The discourse clarity metric models the flow of concepts discussed in the presentation to identify whether an audience member is likely to be able to follow the ideas and logic of the presentation… The perception metric rates or identifies how user 10 is being perceived by a crowd. User 10 may be perceived by the crowd as enthusiastic, confident, charismatic, emotional, convincing, positive, competent, etc.”
With regards to claim 6, the Gupta reference discloses the one or more feedback parameters associated the delivery of the presentation comprise vocal style, vocal quality, vocal fillers, eye contact, body language, or combinations thereof at ¶¶ [0066]-[0068](“Vocalics 
With regards to claim 14, the Gupta reference discloses the one or more feedback information comprise a feedback data associated with a presentation length, a talk speed, and a vocal filler utilization of the presentation at ¶¶ [0068], [0113], [0118], [0122].
With regards to claim 19, the steps performed by the method of this claim are obvious over the Gupta reference and the Attorre reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
Claims 7, 16 - 17, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. PG Pub. No. 2016/0049094) in view of Attorre et al (U.S. PG Pub. No. 2019/0035431), in further view of Zhang et al (U.S. PG Pub. No. 2019/0171871).
With regards to claim 7, the Gupta reference discloses analyzing, via a video analysis machine learning model, the digital recording of the presentation based on one or more feedback parameters associated with a delivery of the presentation, one or more presentation portions of the presentation, or combinations thereof at ¶¶ [0054], [0063], [0066]-[0074] and 
The Zhang reference discloses machine-readable instructions further cause the video analysis system to generate, via the video analysis neural network model, a body heat map of a person based on the digital recording of the presentation at ¶¶ [0086]-[0088]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a body heat map of a person, as taught by Zhang, when analyzing a speaker’s body language, body movement and body posture according to the method taught by Gupta.  The motivation for doing so comes from Zhang, which discloses that a body heat map may be analyzed by a machine learning model to identify body poses at ¶ [0088].  Therefore, it would have been obvious to combine Zhang with Gupta and, thus, analyze, via the video analysis neural network model, the digital recording of the presentation based on the one or more feedback parameters and the body heat map of the presenter to obtain the invention specified in this claim.
With respect to claim 16, the steps performed by the apparatus of this claim are obvious over the combination of Gupta and Zhang for the same reasons as were presented with respect to claims 1, 2 and 7, which are apparatus claims reciting these same steps.
With respect to claim 17, the steps performed by the apparatus of this claim are obvious over the combination of Gupta and Zhang for the same reasons as were presented with respect to claims 3 - 6, which are apparatus claims reciting these same steps.
With respect to claim 20, the steps performed by the method of this claim are obvious over the combination of the Gupta reference, the Attorre reference and the Zhang reference for the same reasons as were presented with respect to claim 7, which recites an apparatus configured to perform these same steps.
Claims 8 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. PG Pub. No. 2016/0049094) in view of Attorre et al (U.S. PG Pub. No. 2019/0035431) and Guyon et al (U.S. PG Pub. No. 2012/0042274), in further view of Carlough et al (U.S. PG Pub. No. 2011/0320514).
With regards to claim 8, Gupta reference discloses feedback parameters associated with a delivery of the presentation, one or more presentation portions of the presentation, or combinations thereof at ¶¶ [0054], [0063], [0066]-[0074] and FIG. 7; [0084]-[0086] and FIG. 8, but does not specify and a binary-coded decimal (BCD) number. However, this limitation was known in the art:
The Guyon reference discloses the one or more feedback parameters comprise one or more criterion, each of the one or more criterion comprising a respective weight in the video analysis neural network model at ¶¶ [0209], [0214]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use feedback parameters comprising one or more criterion, each of the one or more criterion comprising a respective weight in the video analysis neural network model, as taught by Guyon, when using feedback parameters associated with a delivery of the presentation according to Gupta.  The motivation for doing so comes from Guyon at ¶¶ [0209], [0214], which discloses that the weighting provides useful feedback for a speech in that it defines the feedbacks level of impact.  Therefore, it would have been obvious to combine Guyon with Gupta to obtain the invention specified in this claim. However, although Guyon inherently discloses binary encoding its weights because computers necessarily operate on binary numbers, Guyon does not specify using a binary-coded decimal (BCD). However, this limitation was known in the art:
The Carlough reference discloses using a binary-coded decimal (BCD) number at ¶ [0021] and FIG. 3. At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to use binary-coded decimal (BCD) number, as taught by Carlough, as a substitute for the unspecified encoding of the decimal numbers (weights) taught 
With regards to claim 9, the Gupta reference discloses each of the one or more criterion is associated with the delivery of the presentation, the one or more presentation portions of the presentation, or combinations thereof at ¶¶ [0070]-[0073].
With regards to claim 10, Guyon discloses the delivery of the presentation and the one or more presentation portions of the presentation are individually or in combination associated with a code at ¶¶ [0213], [0224], [0263] and FIGS. 3B, 9A-9C. The motivation for this combination is the same as was previously presented. Carlough discloses  a code based on an  associated BCD number at ¶ [0021]. The motivation for this combination is the same as was previously presented.
With regards to claim 11, Guyon discloses each code is associated with a message related to the respective one or more criterion at ¶¶ [0240], [0263] and FIG. 3B. The motivation for this combination is the same as was previously presented.
With regards to claim 12, Guyon discloses the machine-readable instructions further cause the video analysis system to receive in an input screen a new message to associate with the one or more feedback parameters associated with the delivery of the presentation, the one or more presentation portions of the presentation, or combinations thereof at ¶¶ [0212], [0227] and FIG. 10F; associate the new message with a code based on the one or more feedback parameters at ¶¶ [0214], [0295]; create the new message display the new message as one of 
Carlough discloses a code based on an associated BCD number at ¶ [0021]. The motivation for this combination is the same as was previously presented.
With regards to claim 13, Guyon discloses the code is based on a summation when more than one feedback parameters are provided in the input screen at ¶¶ [0214], [0240], [0263] and FIG. 3B. The motivation for this combination is the same as was previously presented.
The Carlough reference discloses associated BCD numbers at ¶ [0021]. The motivation for this combination is the same as was previously presented.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. PG Pub. No. 2016/0049094) in view of Attorre et al (U.S. PG Pub. No. 2019/0035431), in further view of Bejar et al (U.S. PG Pub. No. 2008/0249773).
With regards to claim 15, the Gupta reference discloses the feedback data associated with the presentation length comprises a total number of words and a duration time length of the presentation at ¶ [0118].
Bejar discloses feedback data associated with the talk speed comprising an output of words per minute of the presentation and feedback data associated with the vocal filler utilization comprising a percentage (ratio) of the vocal fillers (e.g., “silent periods”) were used relative to the total number of words at ¶¶ [0016], [0041]-[0043]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use feedback data associated with the talk speed comprising an output of words per minute of the presentation and feedback data associated with the vocal filler utilization comprising a percentage (ratio) of the vocal fillers (e.g., “silent periods”) were used relative to the total number of words, as taught by Bejar, when using feedback data associated with a presentation according to the Gupta reference. The motivation for doing so comes from Bejar, which discloses that these measures are effective at evaluating speech.  (¶¶ [0002], [0015]).  .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. PG Pub. No. 2016/0049094) in view of Attorre et al (U.S. PG Pub. No. 2019/0035431), Zhang et al (U.S. PG Pub. No. 2019/0171871) and Guyon et al (U.S. PG Pub. No. 2012/0042274), in further view of Carlough et al (U.S. PG Pub. No. 2011/0320514).
With respect to claim 18, the steps performed by the apparatus of this claim are obvious over the combination of Gupta, Attore, Zhang, Guyon and Carlough for the same reasons as were presented with respect to claim 12, which is an apparatus claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668